Citation Nr: 1442901	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-33 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, that denied the Veteran's claim of entitlement to service connection for PTSD.

The issue was remanded in November 2013 for additional development to include attempts to verify the Veteran's claimed stressor and an additional VA examination.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In July 2014, the Veteran was afforded a VA examination of his claimed psychiatric disorder.  The examiner reviewed the Veteran's VA progress notes and indicated that the Veteran was diagnosed by a social worker with depression in January 2014 and diagnosed with depression by a psychologist in July 2014.  

However, the electronic claims file only includes VA progress notes dated through November 2013 and private treatment records dated through May 2014 which do not include the referenced diagnoses. 

The Board finds a remand is necessary to obtain any outstanding VA or private treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all private treatment related to his claimed psychiatric disability, and to complete and submit a separate VA Form 21-4142 for each identified provider.  All obtained records should be associated with the claims file.

The AOJ must perform all necessary follow-up indicated.  If any records are found not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  The AOJ should obtain any outstanding VA treatment records dated after November 2013.  All obtained records should be associated with the claims file.

3.  The AOJ should undertake any further development it deems necessary.

4.  After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran with a supplemental statement of the case, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



